Citation Nr: 1301137	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-32 800	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an in initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active duty for training from October 1988 to March 1989, and had active service from September 1989 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of September 2007 and August 2008.  In a July 2009 rating decision, a compensable evaluation of 10 percent was granted for degenerative arthritis of the right knee, effective the effective date of service connection.  The issue remains on appeal, however, because a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  In October 2012, the appellant appeared at a Board Videoconference hearing held before the undersigned Veterans Law Judge (VLJ).  

The issues of higher ratings for back and right knee disabilities, and service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran perfected an appeal of an RO denial of entitlement to a compensable rating for bilateral hearing loss.  

2.  At a Board Videoconference hearing in October 2012, the Veteran, through his representative, expressed his desire to withdraw the issue of entitlement to a compensable rating for bilateral hearing loss.  The testimony was transcribed into a written document.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to a compensable evaluation for bilateral hearing loss by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  An appeal may be withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  In the present case, the appellant, through his authorized representative, withdrew his appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss at his Board Videoconference hearing in October 2012.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

As to the issue of entitlement to a compensable rating for bilateral hearing loss, the appeal is dismissed.


REMAND

Testimony from the Veteran at his Board Videoconference hearing indicates that his service-connected low back and right knee conditions may have increased in severity since the last examination.  In this regard, the Veteran testified that he experienced radiation of pain down the right leg from the back, and had an upcoming appointment to evaluate this complaint.  At the time of the December 2010 VA examination, it was specifically noted that he did not have radiculopathy.  He also testified that he feels there is instability in the right knee.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995) (

In addition, the Veteran testified that he has continued to receive treatment for his knee and back conditions at the VAMC in San Antonio.  He stated that he had an appointment to evaluate his back complaints on November 27, 2012.  The records on file are dated through September 2010, and treatment records since that date must be obtained.  

The Veteran also claims that he has a left knee condition which is secondary to his right knee condition, due to excess wear and tear as a result of favoring the left knee.  A QTC examination report dated in June 2008 concluded that the left knee condition was not "related" to the right knee condition.  The examiner in December 2010 stated that the left knee condition "coexist[ed]" with the right knee condition, but was not secondary to it.  These examinations are not sufficient, however.  

In this regard, a disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a) (2012).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2012).  Therefore, a disability may be service connected on a secondary basis by demonstrating that that disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," 38 C.F.R. § 3.310(a), or (2) aggravated by an already service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In particular, the Court indicated that "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown , 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  Therefore, an examination must be afforded to assess whether the right knee disability was aggravated (permanently worsened) by the service-connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment or evaluation (including the reports of any studies such as X-rays or MRIs which have been obtained) for back and/or knee complaints from the VA South Texas Health Care System in San Antonio, dated from October 2010 to the present, to specifically include the report of an evaluation of the back scheduled for November 27, 2012, as well as any studies and follow-up.

2.  Then, schedule the Veteran for an appropriate VA examination to address the following:

*  Lumbar spine:  The current manifestations and severity of the Veteran's service-connected degenerative disc disease of the lumbar spine.  Any associated objective neurological abnormalities should be identified, in particular, the claimed radiculopathy.  All necessary tests and studies deemed necessary should be accomplished.  All pertinent signs and symptoms necessary for rating the disabilities should be reported in detail.  If the Veteran claims to have incapacitating episodes (bed rest and treatment prescribed by a physician), report the number and duration of such episodes during the past 12 months. 

*  Right knee:  The current manifestations and severity of the Veteran's service-connected right knee degenerative arthritis.  All pertinent signs and symptoms necessary for rating the disabilities should be reported in detail.  

* Left knee:  Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's left knee disability is related to service, or is proximately due to or has been aggravated (permanently worsened) by the left knee disability.  The opinion must include a rationale for the conclusions reached.  

The claims file must be available to the examiner in conjunction with the examination.   

3.  After completion of the above and any additional development deemed necessary, readjudicate the claims on appeal, including for a higher rating for left knee degenerative arthritis.  For the issue of a rating excess of 10 percent for degenerative disc disease of the lumbar spine, consider whether a separate rating for radiculopathy is warranted.  For the issue of service connection for a right knee condition, consider whether a right knee disability is related to service, or whether it is proximately due to or aggravated by the service-connected left knee degenerative arthritis.  If the decision as to any claim on appeal remains less than a full grant of the benefit sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


